Case 2:20-cv-01015-DSF-MRW Document 1 Filed 01/31/20 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     phylg@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Brian Whitaker,                           Case No.

 12               Plaintiff,
                                                  Complaint For Damages And
 13       v.                                      Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
 14     Arzate Investments LLC, a                 Act; Unruh Civil Rights Act
        California Limited Liability
 15     Company;
        Mike's Deli, Inc., a California
 16     Corporation; and Does 1-10,

 17               Defendants.

 18
 19         Plaintiff Brian Whitaker complains of Arzate Investments LLC, a

 20   California Limited Liability Company; Mike's Deli, Inc., a California

 21   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:

 22
 23
        PARTIES:
 24
        1. Plaintiff is a California resident with physical disabilities. He is
 25
      substantially limited in his ability to walk. He suffers from a C-4 spinal cord
 26
      injury. He is a quadriplegic. He uses a wheelchair for mobility.
 27
        2. Defendant Arzate Investments LLC owned the real property located at
 28
      or about 238 E. 1st Street, Los Angeles, California, in January 2020.

                                             1

      Complaint
Case 2:20-cv-01015-DSF-MRW Document 1 Filed 01/31/20 Page 2 of 7 Page ID #:2




  1     3. Defendant Arzate Investments LLC owns the real property located at or
  2   about 238 E. 1st Street, Los Angeles, California, currently.
  3     4. Defendant Mike's Deli, Inc. owned Mike’s Deli located at or about 238
  4   E. 1st Street, Los Angeles, California, in January 2020.
  5     5. Defendant Mike's Deli, Inc. owns Mike’s Deli (“Restaurant”) located at
  6   or about 238 E. 1st Street, Los Angeles, California, currently.
  7     6. Plaintiff does not know the true names of Defendants, their business
  8   capacities, their ownership connection to the property and business, or their
  9   relative responsibilities in causing the access violations herein complained of,
 10   and alleges a joint venture and common enterprise by all such Defendants.
 11   Plaintiff is informed and believes that each of the Defendants herein,
 12   including Does 1 through 10, inclusive, is responsible in some capacity for the
 13   events herein alleged, or is a necessary party for obtaining appropriate relief.
 14   Plaintiff will seek leave to amend when the true names, capacities,
 15   connections, and responsibilities of the Defendants and Does 1 through 10,
 16   inclusive, are ascertained.
 17
 18     JURISDICTION & VENUE:
 19     7. The Court has subject matter jurisdiction over the action pursuant to 28
 20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 22     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 23   of action, arising from the same nucleus of operative facts and arising out of
 24   the same transactions, is also brought under California’s Unruh Civil Rights
 25   Act, which act expressly incorporates the Americans with Disabilities Act.
 26     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 27   founded on the fact that the real property which is the subject of this action is
 28   located in this district and that Plaintiff's cause of action arose in this district.


                                                2

      Complaint
Case 2:20-cv-01015-DSF-MRW Document 1 Filed 01/31/20 Page 3 of 7 Page ID #:3




  1     FACTUAL ALLEGATIONS:
  2     10. Plaintiff went to the Restaurant in January 2020 with the intention to
  3   avail himself of its goods, motivated in part to determine if the defendants
  4   comply with the disability access laws.
  5     11. The Restaurant is a facility open to the public, a place of public
  6   accommodation, and a business establishment.
  7     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  8   to provide accessible dining surfaces in conformance with the ADA Standards
  9   as it relates to wheelchair users like the plaintiff.
 10     13. On information and belief, the defendants currently fail to provide
 11   accessible dining surfaces.
 12     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 13   provide accessible entrance door hardware in conformance with the ADA
 14   Standards as it relates to wheelchair users like the plaintiff.
 15     15. On information and belief, the defendants currently fail to provide
 16   accessible entrance door hardware.
 17     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 18   personally encountered these barriers.
 19     17. By failing to provide accessible facilities, the defendants denied the
 20   plaintiff full and equal access.
 21     18. The failure to provide accessible facilities created difficulty and
 22   discomfort for the Plaintiff.
 23     19. The defendants have failed to maintain in working and useable
 24   conditions those features required to provide ready access to persons with
 25   disabilities.
 26     20. The barriers identified above are easily removed without much
 27   difficulty or expense. They are the types of barriers identified by the
 28   Department of Justice as presumably readily achievable to remove and, in fact,


                                                3

      Complaint
Case 2:20-cv-01015-DSF-MRW Document 1 Filed 01/31/20 Page 4 of 7 Page ID #:4




  1   these barriers are readily achievable to remove. Moreover, there are numerous
  2   alternative accommodations that could be made to provide a greater level of
  3   access if complete removal were not achievable.
  4     21. Plaintiff will return to the Restaurant to avail himself of its goods and to
  5   determine compliance with the disability access laws once it is represented to
  6   him that the Restaurant and its facilities are accessible. Plaintiff is currently
  7   deterred from doing so because of his knowledge of the existing barriers and
  8   his uncertainty about the existence of yet other barriers on the site. If the
  9   barriers are not removed, the plaintiff will face unlawful and discriminatory
 10   barriers again.
 11     22. Given the obvious and blatant nature of the barriers and violations
 12   alleged herein, the plaintiff alleges, on information and belief, that there are
 13   other violations and barriers on the site that relate to his disability. Plaintiff will
 14   amend the complaint, to provide proper notice regarding the scope of this
 15   lawsuit, once he conducts a site inspection. However, please be on notice that
 16   the plaintiff seeks to have all barriers related to his disability remedied. See
 17   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 18   encounters one barrier at a site, he can sue to have all barriers that relate to his
 19   disability removed regardless of whether he personally encountered them).
 20
 21   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 22   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 23   Defendants.) (42 U.S.C. section 12101, et seq.)
 24     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 25   again herein, the allegations contained in all prior paragraphs of this
 26   complaint.
 27     24. Under the ADA, it is an act of discrimination to fail to ensure that the
 28   privileges, advantages, accommodations, facilities, goods and services of any


                                                4

      Complaint
Case 2:20-cv-01015-DSF-MRW Document 1 Filed 01/31/20 Page 5 of 7 Page ID #:5




  1   place of public accommodation is offered on a full and equal basis by anyone
  2   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  3   § 12182(a). Discrimination is defined, inter alia, as follows:
  4            a. A failure to make reasonable modifications in policies, practices,
  5               or procedures, when such modifications are necessary to afford
  6               goods,     services,   facilities,   privileges,     advantages,   or
  7               accommodations to individuals with disabilities, unless the
  8               accommodation would work a fundamental alteration of those
  9               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 10            b. A failure to remove architectural barriers where such removal is
 11               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 12               defined by reference to the ADA Standards.
 13            c. A failure to make alterations in such a manner that, to the
 14               maximum extent feasible, the altered portions of the facility are
 15               readily accessible to and usable by individuals with disabilities,
 16               including individuals who use wheelchairs or to ensure that, to the
 17               maximum extent feasible, the path of travel to the altered area and
 18               the bathrooms, telephones, and drinking fountains serving the
 19               altered area, are readily accessible to and usable by individuals
 20               with disabilities. 42 U.S.C. § 12183(a)(2).
 21     25. When a business provides facilities such as dining surfaces, it must
 22   provide accessible dining surfaces.
 23     26. Here, accessible dining surfaces have not been provided.
 24     27. When a business provides door hardware, it must provide accessible
 25   door hardware.
 26     28. Here, accessible door hardware has not been provided
 27     29. The Safe Harbor provisions of the 2010 Standards are not applicable
 28   here because the conditions challenged in this lawsuit do not comply with the


                                             5

      Complaint
Case 2:20-cv-01015-DSF-MRW Document 1 Filed 01/31/20 Page 6 of 7 Page ID #:6




  1   1991 Standards.
  2      30. A public accommodation must maintain in operable working condition
  3   those features of its facilities and equipment that are required to be readily
  4   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  5      31. Here, the failure to ensure that the accessible facilities were available
  6   and ready to be used by the plaintiff is a violation of the law.
  7
  8   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  9   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 10   Code § 51-53.)
 11      32. Plaintiff repleads and incorporates by reference, as if fully set forth
 12   again herein, the allegations contained in all prior paragraphs of this
 13   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 14   that persons with disabilities are entitled to full and equal accommodations,
 15   advantages, facilities, privileges, or services in all business establishment of
 16   every kind whatsoever within the jurisdiction of the State of California. Cal.
 17   Civ. Code §51(b).
 18      33. The Unruh Act provides that a violation of the ADA is a violation of the
 19   Unruh Act. Cal. Civ. Code, § 51(f).
 20      34. Defendants’ acts and omissions, as herein alleged, have violated the
 21   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 22   rights to full and equal use of the accommodations, advantages, facilities,
 23   privileges, or services offered.
 24      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 25   discomfort or embarrassment for the plaintiff, the defendants are also each
 26   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 27   (c).)
 28


                                               6

      Complaint
Case 2:20-cv-01015-DSF-MRW Document 1 Filed 01/31/20 Page 7 of 7 Page ID #:7




  1          PRAYER:
  2          Wherefore, Plaintiff prays that this Court award damages and provide
  3   relief as follows:
  4       1. For injunctive relief, compelling Defendants to comply with the
  5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  6   plaintiff is not invoking section 55 of the California Civil Code and is not
  7   seeking injunctive relief under the Disabled Persons Act at all.
  8       2. Damages under the Unruh Civil Rights Act, which provides for actual
  9   damages and a statutory minimum of $4,000 for each offense.
 10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 12
 13   Dated: January 29, 2020          CENTER FOR DISABILITY ACCESS
 14
 15                                    By:
 16                                    ______________________________
 17                                           Russell Handy, Esq.
                                              Attorney for plaintiff
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             7

      Complaint
